17‐31‐cv 
     Adams v. Vt. Office of Child Support, et al. 
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                      
                                              SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL. 
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  20th  day  of  December,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  GUIDO CALABRESI, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          EDWARD R. KORMAN, 
10                                  District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         BAHJI ADAMS, 
13    
14                          Plaintiff‐Appellant,                                  
15                                   
16                                  v.                                             No. 17‐31‐cv   
17                                   
18         VERMONT OFFICE OF CHILD SUPPORT, 
19         COMMISSIONER OF THE VERMONT DEPARTMENT 
20         FOR CHILDREN AND FAMILIES, ADA COORDINATOR 
21         OF MONTPELIER AND BURLINGTON, STATE OF 
22         VERMONT, CHITTENDEN COUNTY CLERK’S OFFICE, 
23         KELLY SEAGERT, on behalf of the OCS of Vermont, 
24         GEORGIA DIVISION OF CHILD SUPPORT SERVICES, 

     * Judge Edward R. Korman, of the United States District Court for the Eastern District of 
     New York, sitting by designation. 
 1         COMMISSIONER OF GEORGIA DEPARTMENT OF 
 2         HUMAN SERVICES, KEITH HORTON, the Commissioner 
 3         on behalf of the DCFS for the State of Georgia, STATE OF 
 4         GEORGIA, ADA COORDINATOR FOR COBB COUNTY 
 5         AND THE STATE OF GEORGIA,   
 6    
 7                   Defendants‐Appellees, 
 8          
 9         JANE DOE, JOHN DOE, 
10    
11                          Defendants. 
12         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
13         FOR APPELLANT:                                    Bahji Adams, pro se, Burlington, VT. 
14          
15          
16         FOR APPELLEES:                                    No Appearance. 
17    
18         Appeal from a judgment of the United States District Court for the District 

19   of Vermont (William K. Sessions III, Judge). 

20         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

21   AND DECREED that the judgment of the District Court is AFFIRMED. 

22         Bahji Adams, pro se, appeals from a judgment of the District Court 

23   (Sessions, J.) sua sponte dismissing her claims under 42 U.S.C. § 1983, the 

24   Americans with Disabilities Act, and the Rehabilitation Act.    We assume the 

25   parties’ familiarity with the facts and record of the prior proceedings, to which we 

26   refer only as necessary to explain our decision to affirm. 

27         The primary harm Adams raises in her complaint is her obligation to pay 

28   child support, which she alleges she is unable to pay because of her disabilities.   


                                                   2
 1   The complaint, like those she has filed in several other federal proceedings, 

 2   challenges a child support order entered by a Georgia State court and the 

 3   enforcement of that order by a Vermont State court.    Adams asserts that the 

 4   Georgia State court lacked jurisdiction to issue and to enforce the order once she 

 5   moved to Vermont, and that the Vermont defendants failed to consider her 

 6   disabilities when enforcing the Georgia order.    Adams seeks an injunction 

 7   relieving her of the obligation to pay child support, preventing the garnishment 

 8   of her future wages, and requiring the return of the monies already collected from 

 9   her, as well as an award of damages for injuries caused by the child support 

10   obligation. 

11         We affirm the dismissal of Adams’s complaint, albeit on a ground different 

12   than the infirm one relied upon by the District Court.    Under the 

13   Rooker‐Feldman doctrine, federal courts lack subject matter jurisdiction over 

14   “cases brought by state‐court losers complaining of injuries caused by state‐court 

15   judgments rendered before the district court proceedings commenced and 

16   inviting district court review and rejection of those judgments.”    Exxon Mobile 

17   Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).    Adams lost in 

18   Georgia and Vermont State courts, seeks redress for injuries caused by the 



                                               3
 1   judgments of those courts, functionally seeks review and rejection of those 

 2   judgments, and filed this lawsuit after entry of those judgments.    The relief 

 3   Adams seeks, moreover, would undermine the validity of the State court 

 4   judgments.    See Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 88 (2d Cir. 

 5   2005) (“[A] federal suit complains of injury from a state‐court judgment, even if it 

 6   appears to complain only of a third party’s actions, when the third party’s actions 

 7   are produced by a state‐court judgment[.]”).    Accordingly, the District Court 

 8   lacked subject matter jurisdiction under the Rooker‐Feldman doctrine. 

 9         Adams also argues she should have been granted leave to amend her 

10   complaint.    A district court generally should not dismiss a pro se complaint 

11   without permitting at least one opportunity to amend, unless amendment would 

12   be futile.    See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).    Here, 

13   amendment would be futile.    Adams has filed several unsuccessful federal 

14   lawsuits seeking substantially the same relief as she seeks in this case.    Nothing 

15   in Adams’s brief indicates that amendment could cure the deficiencies in the 

16   complaint. 

17          

18          



                                                4
1         We have considered Adams’s remaining arguments and conclude that they 

2   are without merit.    Accordingly, the judgment of the District Court is 

3   AFFIRMED.1 

4                                            FOR THE COURT:   
5                                            Catherine O’Hagan Wolfe, Clerk of Court 




     Because we conclude that the District Court lacked subject matter jurisdiction under the 
    1 

    Rooker‐Feldman doctrine, its dismissal of this case without prejudice was appropriate.   
    See Katz v. Donna Karan Co., L.L.C., 872 F.3d 114, 121 (2d Cir. 2017). 


                                                5